-/-
                                                                                                FILED IN
                                                                                        1ST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                         Cause NO       1041858
 Aleksandr Borisov                  )              IN THE COUNTY COURT                   DEC - 8 2015
VS                                  )              C.C.C.L # 4                         CHRiSTOPHEa a. prine
Clerk of Small Claim Court          )              Harris County, Texas               clerk l)n

         AFFIDAVIT OF      ALEKSANDR BORISOV
State of Texas       )
County of Harris     )
      BEFORE ME the undersign authority, on this day personally appeared ALEKSANDR BORISOV,
a person known me or proven to be the person whose name is subscribed below, and after
being by me duly swore upon his oath did depose and state as follows:

1.    Recently at Oct. 25,2015,1, myself, saving the time, delivered to trial court my Brief,
signed at Oct. 16,2015, by First Court of Appeals. Soon, at Nov. 11,2015 I, as Plaintiff/Appellant
received from defendant KERRY LEA KEELS/Appellee's counsel of Patrick E. Nagorski two
motions:
                                01-15-00522-CV
Aleksander Borisov                         )        IN THE COUNTY COURT
 v.                                        )        C.C.C.L # 4
KERRY LEA KEELS CHIEF CLERK,               )        Harris County, Texas
HARRIS COUNTY JUSTICE COUR


of     "APPELLEE'S OPPOSED TO DISMISS FOR LACK OF JURISDICTION" and                "APPELLEE'S
OPPOSED TO EXTEND TIME TO FILE BRIEF" , in accompany with First Court of               Appeals's
letter. All been used as Appellee's Brief.

      In this motions the Appellee INTENTIOMAL distortthe style and content my case NO1041858
/01-15-00522-CV, ignoring the my Brief with four MALPRACTICES against PLAINTIFF by the Judge

RussRidgway witnesses, being signed by First Court of Appeals files coming claims against the
PLAINTIFF coming claims against the PLAINTIFF, as any Appellee's counsel next irresponsibility

statement of the late filing Plaintiffs notice of Appeal, asking the Court of extend time for
filing, after either dismiss tuis appeal or affirm the trial court'sjudgment debased my case.

 Considering the difficulty in debasing my civil casewhere was include the criminal parfs, the
Appellee, looking for filing Appellee's Brief asks the clerk of Court of Appeals of moretimeto two
                                                      z-                             -/ z

Month, add to used time. For finish my case need about 5 minutes for 3 words: GUILDY, NO
MORE. So


  After many frauds before the Court added to main claim in four MALPRACTICES against
PLAINTIFF by the Judge Russ Ridgway witnesses, Appellee have going for defense with two counsels

  Below are this comments from this motion:


1)    The County Court No 4 signed the final judgment in the underlying case, A. Borisov v.
Kerry Lea Keels at May 5,15 and Plaintiff's notice of Appeal caused late filing should filing
either to dismiss this appeal or affirm the trial court's judgment!

             BUT THE JUDGMENT SIGNED AT MAY 5,15 WAS CONNECTED ONLY WITH                        FIFTH
             OPTION OF       MY CASE        WHILE THE APPEAL WAS CONNECTED WITH         MY
             ORIGINAL      PETITION    OF    CASE DIRECTLY . DOES MEAN MY LATE NOTICE OF APPEAL
             IS ONLY IN COUNSEL'S OF          PATRICK E. NAGORSKI       HEAD AND CANNOT BEEN
             PHIYSICAL EMBODIMENT.


 2)     Appellee asks the Court to extend the time to file the appellee's brief

              SOME WAS HAPPEN WITH              EXTENTION TIME TO FILING THE APPELLEE'S BRIEF
              BECAUSE THE PROBLEM WITH LATE NOTICE OF APPEAL EXIST ONLY IN COUNSEL'S
             HEAD ACCORDING WILL LOST THE PROBLEM WITH TWO MOTIONS CAUSED                     "FIFTH
              OPTION" IT MEAN "NOTHING" WAS GRANTED THE Judge Russ Ridgway AT
              BEGINNING MY CASE




2. Caused next failure with next fraud before the Judge and ground coming claim against the
PLAINTIFF the Honorable Judge, please finish my case while was going to third Month from
signed my Brief



                  Aleksander Borisov   US Senior Citizen   Old 88
             10909 Fondren Rd 5501           Houston TX 77096
             mobile 832 484 0304 E-mail       borisovl927(5>gmail.com